Title: To Thomas Jefferson from William Tatham, 28 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            Lynhaven, half Past two O’Clock28th. July 1807.
                        
                        I am this moment returned from the Cape Henry Light House.
                        The Triumph, & Patriot, came in last night, & took their Station at their accustomed place, in Lynhaven
                            Bay, in Blockade order. No small vessels seem to be molested; but it is uncertain what is done to the outward bound. This
                            morning the Patriot went out, & seemed to be cruising off the Light House, as usual, when I left it. Fifteen minutes
                            ago, the Triumph, & Leopard, were at their moorings in Lynhaven bay: the Ships out yesterday, appear to have come in, in
                            obedience to the Signals given by the Leopard, on the reciept & answer of the dispatches which I saw a Pilot boat
                            deliver from the Chesapeake bay, under the sanction of a Flag of Truce.—If that was a false appearance, I conjecture that
                            some Traitor must either have advised that the French Ships were seeking an oppertunity to depart; or that you are in
                            preparation at the Navy Yard, Washington. Nothing else matterial. Yrs.
                        
                            Wm Tatham
                     
                        
                    